—Appeal by the de*500fendant from a judgment of the County Court, Suffolk County (Vaughn, J.), rendered September 28, 1998, convicting him of attempted criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed, with costs.
We reject the defendant’s contention that the factual allegations of the felony complaints were defective (see generally, CPL 100.40 [4] [a], [b]). In any event, as the defendant was subsequently indicted, there was reasonable cause to believe that he committed the offenses charged, and the County Court had jurisdiction to accept his plea of guilty (see, CPL 190.65 [1]). Ritter, J. P., Sullivan, S. Miller, Luciano and H. Miller, JJ., concur.